Hilary L. Barnes, #19669
Philip J. Giles, #30340
ALLEN BARNES & JONES, PLC
1850 N. Central Avenue, Suite 1150
Phoenix, Arizona 85004
Office: (602) 256-6000
Fax: (602) 252-4712
Email: hbarnes@allenbarneslaw.com
          pgiles@allenbarneslaw.com

Attorneys for the Debtor


                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF ARIZONA

In re:                                           Chapter 11
Bob Bondurant School of High Performance         Case No. 2:18-bk-12041-BKM
Driving, Inc.,

                Debtor.                          AFFIDAVIT OF MAILING


STATE OF ARIZONA              )
                              ) ss.
County of Maricopa            )

         Melissa Morgan, being first duly sworn upon her oath, deposes and states that she is over the

age of 21 years, she is employed by the law firm of Allen Barnes & Jones, PLC, and that on March

13, 2019, she mailed copies of the Notice of Bar Date Regarding Second Motion to Extend

Exclusivity Periods Under 11 U.S.C. §§ 1121(c)(2) and (c)(3) [ECF No. 193] (“Notice”) to all

parties listed on the Debtor’s Master Mailing List, a copy of which is attached hereto as Exhibit A.

         Additionally, on January 30, 2019, the Notice, and the Second Motion to Extend Exclusivity

Periods Under 11 U.S.C. §§ 1121(c)(2) and (c)(3) [ECF No. 192] was served via U.S. First Class

Mail to:

                                       Patricia and Bob Bondurant
                                       5636 E Via Buena Vis
                                       Paradise Valley AZ 85253-8129

///

///

///


  {00156925}
Case 2:18-bk-12041-BKM           Doc 195 Filed 03/14/19 Entered 03/14/19 09:05:56               Desc
                                  Main Document    Page 1 of 8
        DATED: March 14, 2019.


                                     /s/ Melissa Morgan
                                     Melissa Morgan


      SUBSCRIBED AND SWORN TO BEFORE ME this 14th day of March, 2019 by Melissa
Morgan.

                                     /s/ Sherry Gomez
                                     Notary Public


My Commission Expires: 03/10/20.




{00156925}                          -2-
Case 2:18-bk-12041-BKM     Doc 195 Filed 03/14/19 Entered 03/14/19 09:05:56   Desc
                            Main Document    Page 2 of 8
                         Exhibit A


Case 2:18-bk-12041-BKM   Doc 195 Filed 03/14/19 Entered 03/14/19 09:05:56   Desc
                          Main Document    Page 3 of 8
Label Matrix for local noticing                BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRI   FCA US LLC
0970-2                                         20000 S. MARICOPA ROAD, GATE 3                 STINSON LEONARD STREET LLP
Case 2:18-bk-12041-BKM                         CHANDLER, AZ 85226-5206                        Christopher C. Simpson
District of Arizona                                                                           PHOENIX, AZ 85004
Phoenix
Wed Mar 13 15:11:42 MST 2019
JPMorgan Chase Bank, N.A.                      Sun Valley Marina Development Corporation      The Goodyear Tire & Rubber Company
c/o FOLKS HESS KASS, PLLC                      Osborn Maledon, P.A.                           c/o Jared G. Parker
LARRY O. FOLKS                                 2929 N. Central Ave.                           Parker Schwartz, PLLC
1850 N. CENTRAL AVENUE                         Ste. 2100                                      7310 N. 16th Street, Suite 330
SUITE 1140                                     Phoenix, AZ 85012-2793                         Phoenix, AZ 85020-5276
PHOENIX, AZ 85004-4586
UNIFI EQUIPMENT FINANCE, INC                   Wells Fargo Vendor Financial Services, LLC     U.S. Bankruptcy Court, Arizona
C/O Moritt Hock and Hamroff LLP                Bryan Cave Leighton Paisner LLP                230 North First Avenue, Suite 101
Attn. Leslie A. Berkoff                        c/o Robert J. Miller and Khaled Tarazi         Phoenix, AZ 85003-0608
400 Garden City Plaza                          Two N. Central Avenue
Garden City, NY 11530-3327                     Suite 2100
                                               Phoenix, AZ 85004-4533
2060 Digital Phoenix Hubbard                   ACI Air Compressors Inc.                       ADP Screening and Selection Services
Lockbox #511553                                1298 E. Delano Drive                           P.O. Box 645177
P.O. Box 511553                                Casa Grande AZ 85122-1136                      Cincinnati OH 45264-5177
Los Angeles CA 90051-8108


AMERICAN EXPRESS TRAVEL RELATED SERVICES COM   AT&T Mobility                                  All Pro Fence Company
INC.                                           P.O. Box 6463                                  1055 S. Center Street
C/O BECKET AND LEE LLP                         Carol Stream IL 60197-6463                     Mesa AZ 85210-3601
PO BOX 3001
MALVERN PA 19355-0701

Allied Fire Inc.                               Allied Gases & Welding Supplies, Inc.          Alsco Inc.
2845 N. Norfolk                                945 E. Curry Road                              4707 W. Camelback Road
Mesa AZ 85215-1139                             Tempe AZ 85281-1905                            Phoenix AZ 85031-1413



Amazon                                         American Airlines Business Card Services       American Express
P.O. Box #530958                               P.O. Box 23066                                 P.O. Box 981535
Atlanta GA 30353-0958                          Columbus GA 31902-3066                         El Paso TX 79998-1535



Appia Communications, Inc.                     Arizona Business Bank                          Arizona Rubber Co.
Dept CH 17329                                  Cardmember Services                            2939 N. 31st Ave
Palatine IL 60055-7329                         P.O. Box 790408                                Phoenix AZ 85017-5483
                                               Saint Louis MO 63179-0408


Arlington Street Investments                   BP Lubricants USA Inc.                         Bancorp Bank
c/o James Cross, Esq.                          P.O. BOx 409383                                Attn: Lease Payment Center
Cross Law Firm, PLC                            Atlanta GA 30384-9383                          P.O. Box 140733
1850 N. Central Ave., Suite 1150                                                              Orlando FL 32814-0733
Phoenix, AZ 85004-4512

Blaze Cone Company Inc.                        Blue Cross Blue Shield                         CRAIN COMMUNICATIONS INC
4929 SE 17th Ave                               P.O. Box 52563                                 ATTN LEGAL DEPT
Portland OR 97202                              Phoenix AZ 85072-2563                          1155 GRATIOT AVENUE
                                                                                              DETROIT MI 48207-2732
              Case 2:18-bk-12041-BKM           Doc 195 Filed 03/14/19 Entered 03/14/19 09:05:56                        Desc
                                                Main Document    Page 4 of 8
Cereus Graphics                           Chase Bank                         Chase Cardmember Services
2950-2 E. Broadway Road                   P.O. Box 78039                     P.O. Box 94014
Phoenix AZ 85040-0705                     Phoenix AZ 85062-8039              Palatine IL 60094-4014



Clifton Larson Allen LLP                  Competition Engineering, Inc.      Copperpoint Mutual
P.O. Box 31001-2433                       3442 E. Wood Street                P.O. Box 33049
Pasadena CA 91110-2433                    Phoenix AZ 85040-1833              Phoenix AZ 85067-3049



Crain Communications Inc.                 Creative Hands Cuisine             Davis Vision
29588 Network Place                       3035 N. Maple Street, #1           HM Life Insurance Company
Chicago IL 60673-1295                     Mesa AZ 85215-1127                 P.O. Box 382038
                                                                             Pittsburgh PA 15251-8038


Dig-Phoenix                               DirecTv                            Document Technologies
P.O. Box 730824                           P.O. Box 5007                      1350 W. 23rd Street
Dallas TX 75373-0824                      Carol Stream IL 60197-5007         Tempe AZ 85282-1837



Docusign Inc.                             FedEx                              FedEx Office
Dept. 3428                                P.O. Box 7221                      Customer Admin Services
P.O. Box 3428                             Pasadena CA 91109-7321             P.O. Box 672085
Dallas TX 75312-3428                                                         Dallas TX 75267-2085


Ferrari Club of America                   Firedrum Internet Marketing        Firefly Graphics Inc.
Attn: Michael Salemi, Advertising Mgr     9903 E. Bell Road, Suite 120       734 W. Main Street
21129 Chase Drive                         Scottsdale AZ 85260-2159           Mesa AZ 85201-7207
Novi TX 78375-4751


First Call Auto Parts for Professionals   Gila River Indian Community        Goodyear
P.O. Box 9464                             Utility Authority                  200 Innovation Way
Springfield MO 65801-9464                 6636 W. Sundust Rd. Box 5091       Akron OH 44306
                                          Chandler AZ 85226-5150


Grainger                                  Hoerr Racing Products              Home Depot Credit Card Services
P.O. Box 419267                           9804 W. Primrose Lane              P.O. Box 9001043
Kansas City MO 64141-6267                 Edwards IL 61528-9306              Louisville KY 40290-1043



(p)CITIBANK                               Hunter Svc LLC                     Ice King
PO BOX 790034                             19865 E. Willow Drive              5925 W. Van Buren STreet
ST LOUIS MO 63179-0034                    Queen Creek AZ 85142-9431          Phoenix AZ 85043-3516



Icostore LLC                              Internal Revenue Service           JPMorgan Chase Bank, N.A.
1850 W. Drake Drive                       P.O. Box 7346                      Collateral Management Small Business
Tempe AZ 85283-4303                       Philadelphia, PA 19101-7346        P.O. Box 33035
                                                                             Louisville KY 40232-3035
              Case 2:18-bk-12041-BKM      Doc 195 Filed 03/14/19 Entered 03/14/19 09:05:56           Desc
                                           Main Document    Page 5 of 8
JPMorgan Chase Bnk, NA                  Jordak                                        KANS AZ LLC DBA PLANET SUB
c/o Larry O. Folks                      P.O. Box 461904                               LYNETTE OGLESBY
Folks Hess Kass, PLLC                   Escondido CA 92046-1904                       1920 W GERMANN RD STE 1
1850 N. Central Ave., Suite 1140                                                      CHANDLER AZ 85286-8452
Phoenix, AZ 85004-4586

Kimball Midwest                         Kneaders Bakery and Cafe                      Lamar Companies
Dept L-2780                             871 South Auto Mall Drive                     P.O. Box 96030
Columbus OH 43260-2780                  American Fork UT 84003-2425                   Baton Rouge LA 70896-9030



Metlife                                 Mobile Wheel Restoration                      Moses Smith Racing
P.O. Box 804466                         dba Mobile Wheel Repair                       9016 Performance Court
Kansas City MO 64180-3323               12605 W. Indianola Avenue                     Cresson TX 76035-4360
                                        Avondale AZ 85392-6328


Moses Smith Racing LLC                  Neopost                                       O’Reilly Auto Parts
c/o Michelle E. Shriro                  Neofunds                                      P.O. Box 9464
Singer & Levick PC                      P.O.Box 6813                                  Springfield MO 65801-9464
16200 Addison Road, Suite 140           Carol Stream IL 60197-6813
Addison, TX 75001-5377

OEI Design                              Oakley                                        Philadelphia Insurance Co.
7120 E. Indian School Road              P.O. Box 740964                               P.O. Box 70251
Scottsdale AZ 85251-3855                Los Angeles CA 90074-0964                     Philadelphia PA 19176-0251



Planet Sub                              Printing Specialists                          (p)PRO AUTO SPORTS
1920 W. Germann Road, Suite 1           1929 E. 5th Street                            315 S ALMA SCHOOL RD
Chandler AZ 85286-8452                  Tempe AZ 85281-2952                           MESA AZ 85210-1012



Racer Media & Marketing Inc.            Red Guitar Advertising                        Regents Capital Corporation
17030 Red Hill Avenue                   26724 IRON CANYON RD                          3200 Bristol Street, Suite 400
Irvine CA 92614-5626                    SANTA CLARITA CA 91387-4813                   Costa Mesa CA 92626-1800



Robert and Patricia Bondurant           S&S Paving and Construction, Inc.             Safety-Kleen Systems, Inc.
c/o TIFFANY & BOSCO, P.A                3401 E. Illini Street                         P.O. Box 7170
CAMELBACK ESPLANADE II, SEVENTH FLOOR   Phoenix AZ 85040-1838                         Pasadena CA 91109-7170
2525 E CAMELBACK RD
PHOENIX, AZ 85016-4237

Semple, Marchal & Cooper, LLP           Shell Small Business                          Shred-It USA
2700 N. Central Avenue, 9th Floor       P.O.Box 78012                                 28883 Network Place
Phoenix AZ 85004-1147                   Phoenix AZ 85062-8012                         Chicago IL 60673-1288



Society’s Air LLC                       Sun Marina Valley Development Corporation Sun Valley Marina Development Corp.
41256 W. Rio Bravo Dr.                  c/o Warren J. Stapleton                   P.O. Box 5090
Maricopa AZ 85138-9540                  Osborn Maledon, P.A.                      Chandler AZ 85226
                                        2929 N. Central Ave., Ste. 2100
              Case 2:18-bk-12041-BKM    Phoenix,
                                        Doc   195AZ 85012-2793
                                                      Filed 03/14/19 Entered 03/14/19 09:05:56 Desc
                                         Main Document                Page 6 of 8
TLC Equipment Service                   TRC Auto Glass, LLC                        Taylor Race Engineering LLC
25664 N. 71st Drive                     P.O. Box 9416                              2010 AVenue G, Suite 914
Peoria AZ 85383-7174                    Surprise AZ 85374-0140                     Plano TX 75074



Tempe Dodge Chrysler Jeep Ram Kia       The Bancorp Bank                           Thomas Printworks
7975 S. Autoplex Loop                   c/o Law Office of Mark J. Giunta           P.O. Box 740967
Tempe AZ 85284-1023                     531 East Thomas Road, Suite 200            Dallas TX 75374-0967
                                        Phoenix, Arizona 85012-3244


Time Piece Public Relations, Inc.       Tire Equipment Service                     U.S. TRUSTEE
3201 Skylane, #116                      4002 E. Elwood Street, Suite 4             OFFICE OF THE U.S. TRUSTEE
Carrollton TX 75006-2501                Phoenix AZ 85040-0906                      230 NORTH FIRST AVENUE
                                                                                   SUITE 204
                                                                                   PHOENIX, AZ 85003-1725

Uline                                   UniFi Equipment Finance, Inc.              Unifi Equipment Finance
P.O. Box 88741                          3893 Research Park Drive                   P.O. Box 1689
Chicago IL 60680-1741                   Ann Arbor MI 48108-2217                    Ann Arbor MI 48106-1689



Unifi Equipment   Finance, Inc          United Pet Care, LLC                       Unum Life Insurance Co of America
c/o Moritt Hock   and Hamroff LLP       6232 N. 7th Street, Suite 202              P.O. Box 403748
400 Garden City   Plaza                 Phoenix AZ 85014-1852                      Atlanta GA 30384-3748
Garden City, NY   11530-3327
Attn: Leslie A.   Berkoff, Esq.

Vintage Motorsports Inc.                Waxie Sanitary Supply                      Wells Fargo Financial Leasing, Inc.
8712 E. Via De Commercio                P.O. Box 748802                            800 Walnut Street
Scottsdale AZ 85258-3362                Los Angeles CA 90074-8802                  MAC F005-055
                                                                                   Des Moines, IA 50309-3605


Wells Fargo Financial Leasing, Inc.     Wells Fargo Vendor Financial Services, L   Wells Fargo Vendor Financial Services, LLC
800 Walnut Street, MAC N0005-044        P.O. Box 35701                             c/o Robert J. Miller and Khaled Tarazi
Des Moines IA 50309-3891                Billings MT 59107-5701                     Bryan Cave Leighton Paisner LLP
                                                                                   Two North Central Avenue, Suite 2100
                                                                                   Phoenix, Arizona 85004-4533

Western States Petroleum, Inc.          Westwood Professional Services, Inc.       Whirlwind Golf Club
450 S. 15th Avenue                      P.O. Box 856650                            5692 W. North Loop Road
Phoenix AZ 85007-3398                   Minneapolis MN 55485-6650                  Chandler AZ 85226-5268



Yess                                    HILARY L BARNES                            PHILIP J GILES
168 W. 12th Place                       ALLEN BARNES & JONES, PLC                  Allen Barnes & Jones, PLC
Tempe AZ 85281                          1850 N. CENTRAL AVE., SUITE 1150            1850 N. Central Avenue, Suite 1150
                                        PHOENIX, AZ 85004-4512                     Phoenix, AZ 85004-4512


Patricia Bondurant                      Robert Bondurant
c/o TIFFANY & BOSCO, P.A                c/o TIFFANY & BOSCO, P.A
CAMELBACK ESPLANADE II, SEVENTH FLOOR   CAMELBACK ESPLANADE II, SEVENTH FLOOR
2525 E CAMELBACK RD                     2525 E CAMELBACK RD
PHOENIX, AZ 85016-4237
              Case 2:18-bk-12041-BKM    PHOENIX,
                                        Doc   195AZ 85016-4237
                                                      Filed 03/14/19 Entered 03/14/19 09:05:56            Desc
                                         Main Document              Page 7 of 8
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Home Depot Credit Card Services                      Pro Auto Sports
c/o Citicards Private Label                          315 S. Alma School Road
P.O. Box 20483                                       Mesa AZ 85210
Kansas City MO 64195




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Arlington Street Investments                      (u)Bancorp Bank                                      (u)Moses Smith Racing LLC




(u)Semple Marcal Cooper PLC                          End of Label Matrix
2700 N Central Ave                                   Mailable recipients   118
9th Floor                                            Bypassed recipients     4
Phoenix                                              Total                 122




              Case 2:18-bk-12041-BKM                Doc 195 Filed 03/14/19 Entered 03/14/19 09:05:56                            Desc
                                                     Main Document    Page 8 of 8
